Case: 15-11852   Date Filed: 10/31/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11852
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:97-cr-00043-DHB-BKE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TONY LANIER JACKSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (October 31, 2016)

Before WILLIAM PRYOR, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-11852     Date Filed: 10/31/2016   Page: 2 of 6


      Defendant Tony Jackson, proceeding pro se, appeals the district court’s sua

sponte denial of a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 782 to the Sentencing Guidelines. After careful review, we affirm.

I. BACKGROUND

      Following a jury trial in 1998, Defendant was found guilty of conspiring to

possess with intent to distribute and distribution of cocaine base and cocaine

hydrochloride, in violation of 21 U.S.C. § 846. Prior to trial, the Government filed

a notice of intent to seek an enhanced penalty pursuant to 21 U.S.C. §§ 846 and

851, based on Defendant’s three prior state felony drug convictions.

      Applying the 1997 Sentencing Guidelines, the Presentence Investigation

Report (“PSR”) attributed 12.535 kilograms of cocaine base to Defendant and

assigned him a base offense level of 38, pursuant to U.S.S.G. § 2D1.1(c)(1)

because his offense involved more than 1.5 kilograms of cocaine base. Defendant

received two separate enhancements, which resulted in a total offense level of 44.

Based on a total offense level of 44 and a criminal history category of VI,

Defendant’s advisory guideline range was life imprisonment. Pursuant to U.S.S.G.

§ 5G1.1(c)(2), Defendant was subject to a mandatory term of life imprisonment

based on the sentencing enhancement under 21 U.S.C. §§ 841(b)(1)(A) and 851.

The district court consequently sentenced Defendant to life imprisonment.




                                          2
                  Case: 15-11852       Date Filed: 10/31/2016   Page: 3 of 6


         In 2015, Defendant filed a motion for a sentence reduction pursuant to

§ 3582(c)(2) and Amendment 782, arguing that Amendment 782 lowered his base

offense level by two levels from 38 to 36 and resulted in an amended guideline

range of 360 months’ to life imprisonment. Defendant contended that he should

receive a sentence reduction greater than the two levels provided for by

Amendment 782 because the Guidelines in a § 3582(c)(2) proceeding are advisory

under Kimbrough 1 and Booker 2.

         The district court deferred ruling and administratively terminated

Defendant’s motion because no defendant could be released on the basis of

Amendment 782 prior to November 1, 2015. Shortly thereafter, the district court

sua sponte considered whether Defendant was eligible for a sentence reduction

under § 3582(c)(2). The district court concluded that Defendant was not eligible

for a sentence reduction because Defendant was sentenced to the statutory

mandatory minimum of life imprisonment.

         Defendant now appeals, arguing that he qualifies for a sentence reduction

because Amendment 782 lowered his guideline range from the then-mandatory life

sentence to 360 months’ to life imprisonment. He also asserts that the district court




1
    Kimbrough v. United States, 552 U.S. 85 (2007).
2
    United States v. Booker, 543 U.S. 220 (2005).
                                                    3
                 Case: 15-11852        Date Filed: 10/31/2016        Page: 4 of 6


violated Kimbrough and Booker by treating the Guidelines’ provisions pertaining

to § 3582(c)(2) motions as mandatory. 3

II. DISCUSSION

       We review de novo a district court’s legal conclusions on the scope of its

authority under § 3582(c)(2). United States v. Jones, 548 F.3d 1366, 1368 (11th

Cir. 2008). Under § 3582(c)(2), a district court may modify a term of

imprisonment when the original sentencing range has subsequently been lowered

as a result of an amendment to the Guidelines by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). To be eligible for a sentence reduction under § 3582(c)(2), a

defendant must identify an amendment to the Sentencing Guidelines that is listed

in U.S.S.G. § 1B1.10(d). U.S.S.G. § 1B1.10(a)(1).

       A defendant is not eligible for a sentence reduction if a guideline

amendment “does not have the effect of lowering the defendant’s applicable

guideline range.” Id. § 1B1.10(a)(2)(B). Stated another way, a reduction is not

authorized if the amendment does not lower the defendant’s guidelines range

because “of the operation of another guideline or statutory provision,” such as a

statutory mandatory minimum term. Id. § 1B1.10, comment. (n.1(A)).




3
  In his initial brief, Defendant also argued that the district court abused its discretion by failing
to provide an explanation for its denial of his § 3582(c)(2) motion. Because Defendant expressly
withdrew that argument in his reply brief, we do not address it further.
                                                  4
              Case: 15-11852     Date Filed: 10/31/2016       Page: 5 of 6


      Here, the district court did not err by denying Defendant’s § 3582(c)(2)

motion because Defendant was not eligible for a sentence reduction. Defendant

relies on Amendment 782, which is listed in § 1B1.10(d) and reduced the base

offense levels under U.S.S.G. § 2D1.1 by two levels for most drug offenses. See

U.S.S.G. § 1B1.10(d); U.S.S.G. App. C, Amend. 782 (2014). Defendant’s life

imprisonment sentence, however, was not based on the drug quantity offense levels

listed in § 2D1.1, but instead was based on the mandatory minimum sentence of

life imprisonment listed in 21 U.S.C. §§ 841(b)(1)(A), 846, and 851. See 21

U.S.C. §§ 841(b)(1)(A), 846, 851. Because Defendant’s guideline range was not

based on the drug quantity guidelines, Amendment 782 did not lower the

sentencing range upon which Defendant’s sentence was based. U.S.S.G. § 1B1.10,

comment. (n.1(A)). Indeed, Defendant would still be subject to a statutory

minimum sentence of life imprisonment even after Amendment 782. See United

States v. Mills, 613 F.3d 1070, 1077–78 (11th Cir. 2010) (“[T]he guidelines range

for a defendant subject to a statutory minimum would not be lowered by an

amendment, even if the amendment would otherwise be applicable to the

defendant.” (quotations omitted) (alteration in original)).

      Defendant’s argument that the district court violated Kimbrough and Booker

by applying the Guidelines’ provisions that limit the extent to which a defendant is

eligible for relief under § 3582(c)(2) is without merit, as we have held that


                                          5
              Case: 15-11852    Date Filed: 10/31/2016   Page: 6 of 6


Kimbrough and Booker “do not prohibit the limitations on a judge’s discretion in

reducing a sentence imposed by § 3582(c)(2) and the applicable policy statement

by the Sentencing Commission.” United States v. Melvin, 556 F.3d 1190, 1192

(11th Cir. 2009). In short, because Defendant was subject to a statutory minimum

sentence, the district court lacked authority to reduce Defendant’s sentence. See

U.S.S.G. § 1B1.10, comment. (n.1(A)).

      Accordingly, the district court’s denial of Defendant’s § 3582(c)(2) motion

is AFFIRMED.




                                         6